Order, Supreme Court, New York County (Helen Freedman, J.), entered on or about March 6, 1995, which directed defendant insurer to defend and indemnify plaintiff insured with respect to the third-party contribution claims made against the *288insured in an action for personal injuries brought by the insured’s employee against the third parties, unanimously affirmed, without costs.
We agree with the IAS Court that the exclusionary clause at issue herein more closely resembles that involved in Graphic Arts Mut. Ins. Co. v Bakers Mut. Ins. Co. (45 NY2d 551) than that in Commissioners of State Ins. Fund v Insurance Co. (80 NY2d 992), and that, accordingly, given an express reference therein only to the insured’s obligation to indemnify, and no reference to contribution, the insurer is not relieved from its obligation to defend and indemnify against Dole claims for contribution (Insurance Co. v Dayton Tool & Die Works, 57 NY2d 489). Concur—Sullivan, J. P., Ellerin, Wallach, Williams and Mazzarelli, JJ.